DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.

 Response to Amendment
The amendment filed May 17, 2021 has been entered.  Claims 1, 5, and 8 remain pending in the application.  Examiner acknowledges applicant’s cancellation of claims 4, 7, and 10, which renders the 35 U.S.C. 112(a) rejections pertaining to claims 4, 7, and 10 moot.  Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Final Office Action mailed July 22, 2020.   Applicant’s arguments and amendments have not overcome the 101 rejection previously presented.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Re. Claims 1, 5, and 8: Claims 1, 5, and 8 recite:
collecting spatio-temporal information of joints of a user pertaining to a Single Limb Stance (SLS) duration, body joint vibration, and body sway area, of a user
determining the SLS duration, the body joint vibration, and the body sway area, of said user as falling under at least one respective category
dynamically generating a postural stability index score for said user, based on said determined at least one category of the SLS duration, the body joint vibration, the body sway area, and at least one rule
assessing postural stability of said user, based on said postural stability index score
and providing the assessment of postural stability output to the user
The above-mentioned limitations as drafted describe a process that under their broadest reasonable interpretation covers performance of the limitation in the mind (or by hand) but for the recitation of generic computer components.  That is, other than reciting the use of a “hardware processor,” nothing in the claim elements listed precludes the steps from practically being performed in the mind.  For example, aside from the “hardware processor” language, the element of “determining the SLS duration, the body joint vibration, and the body sway area of said user as falling under at least one respective category” in the context of the claim encompasses an individual receiving the information in any form of communication (including written or spoken, i.e., in a conventional way without providing an “inventive concept”) and performing mental observation of such data in order to determine an appropriate category; data-gathering steps such as collecting values having impact on user’s health and comparing such values to a learning model to determine the category for selection are extra-solution activity.  Examiner notes that comparison with a learning model encompasses merely 
The judicial exception is not integrated into a practical application because under step 2A, analysis is conducted on the additional features of the claim.  Under this analysis, the additional features beyond the judicial exception are: generically recited computer elements/components, and an extra-solution data-processing step utilizing membership functions.  Generically recited computer elements and components do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The additional feature of comparing values to membership function ranges for classification amounts to nothing more than an additional data-processing step.  These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception. 

Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “processor” to perform the previously stated limitations amount to no more than mere instructions to implement an abstract idea on a computer, or 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (2016). Quantification of balance in single limb stance using kinect. 854-858. 10.1109/ICASSP.2016.7471796 (hereinafter – Chakravarty) in view of Wang et al. (U.S. 2017/0273601 A1) (hereinafter – Wang) in further view of Bunn et al. (U.S. 2017/0035330 A1) (hereinafter – Bunn).
	Re. Claims 1, 5, and 8: Chakravarty teaches a processor-implemented (Introduction, “The whole processing is done on the skeleton data obtained from Kinect;” a Kinect implicitly contains a processor) method for postural stability assessment of a user (Abstract), said method comprising: collecting spatio-temporal information of joints of a user (2.1 Dataset Creation: “The 3-D spatio-temporal information…”) pertaining to a Single Limb Stance (SLS) duration (Introduction, “… we have proposed an automatic unobtrusive system to measure SLS duration…”), body joint vibration (Introduction, “For this purpose, vibration-jitter analysis is performed which gives a clear view of relative variation of frequency of different joints over time”) and body sway area (Introduction, “… body sway which can be measured by center of pressure (COP) movements…”), of a user being monitored for postural stability assessment, via one or more hardware processors, by a postural stability assessment system.  

	Wang teaches the invention further comprising: determining kinematic signals, i.e., joint information, of said user as falling under at least one respective category, via the one or more hardware processors, by comparing values of the joint information with a range of [a] corresponding membership function, wherein the range of the corresponding membership refers to classification of the joint information under categories defined in terms of range of values (Paragraph 0077, “For example , a classifier can be set to automatically classify the set of biomechanical signals into five mobility ratings ranging from good to bad;” additionally, Wang also recites in Paragraph 0077: “Any suitable approach may be used in any suitable combination, which allows the use of fuzzy classification algorithms, which read upon the membership functions as required); dynamically generating (Paragraph 0077: automatic classification of signals taken from a specific user reads on “dynamically determining” such signals for a user since for such automatic classification to occur, it must change (dynamically) with different user data) a postural stability index score for said user (Paragraph 0033, lines 1-8, generating a quality score based on the kinematic data and delivering a health assessment; paragraph 0033, “The method can additionally include other sensing modes such as a posture mode…”), based on said determined at least one category of the joint information and at least one rule (Paragraph 0076: listing additional quality 
Chakravarty explicitly teaches the kinematic data of SLS duration, body joint vibration, and body sway area as inputs in generating a postural stability index score.  Wang teaches placing kinematic data into respective categories which are then inputs to a function which determines an assessment for postural stability.  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify Chakravarty to include the categorization of kinematic data inputs and the relation of these categories to postural stability such as that taught by Wang, the motivation being that placing kinematic data into categories for the purpose of determining postural stability allows for the use of simple heuristics to check various biomechanical thresholds specific to a certain to be used for postural assessment (Paragraph 0076 – 0077).
Chakravarty teaches collecting the specific spatio-temporal information of SLS duration, body joint vibration, and body sway area.  Chakravarty in view of Wang teaches the application of membership functions to assess kinematic signals.  Newly amended claim 1 contains limitations of cancelled claim 4 wherein both Chakravarty and Wang are silent, describing identifying values which would have an impact on the user’s health then inputting such values into a learning model to determine categories of membership functions (which define categories for classification of the spatio-temporal information of the user’s joints) that are appropriate given such values impacting the user’s health.
Bunn teaches the concept of collecting values for parameters having impact on the user’s health and inputting such values into a machine learning model to create appropriate categories defined by .

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments towards the 101 rejection previously set forth in the Final Office Action mailed February 25, 2021:
Applicant has not addressed the ability for the steps listed in the independent claims to be performed mentally.  Applicant’s arguments are directed towards the narrow language of their specifications, which is not what is specified in the claim language.  Much of the additional elements incorporated into the independent claims are merely the dependent claim limitations which were already found to be elements that did not amount to significantly more than the judicial exception (emphasis added).
Examiner further notes that the claims do not recite specific structure for obtaining data related to SLS time duration, body joint vibration, or sway area, which still allows the gathering of such data to be performed in the mind.  Applicant’s arguments for the “dynamically determines” aspect of the invention are not embodied in the claims in sufficient detail to remove the process from being 
Regarding Applicant’s arguments towards the 103 rejection:
Wang teaches the concept of automatically classifying the set of biomechanical signals (such as Chakravarty’s SLS duration, body joint vibration, and body sway area) into distinct categories for assessment ranging from good to bad, which reads upon the classification and membership function language of claim 1.  Furthermore, such automatic classification of signals for a user reads on “dynamically determining” such signals for a user, since, for such automatic classification to occur, it must change (dynamically) with user changes in user data.  Applicant argue that Chakravarty does not teach the use of membership functions and that Wang does not teach applying the membership functions specifically to SLS duration, body joint vibration, and body sway area; however, based on the teachings of Chakravarty, one skilled in the art would be well-apprised to use the specific biomechanical signals of SLS duration, body joint vibration, and body sway area, and in light of the secondary reference of Wang, apply membership functions to those movements for assessment.  The fuzzy logic ranges as taught by Bunn take into consideration values of parameters which impact a user’s health (pain, illness, concussion, etc.) to calibrate ranges.  Although Applicant contends that only maximum and minimum ranges are identified, determination of maximum and minimum values of a feature still reads on determining the range of membership functions in combination with Chakravarty and Wang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791